


EXHIBIT 10(e)16


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


MISSISSIPPI POWER COMPANY


The following are the annual base salaries, effective March 1, 2014, of the
Chief Executive Officer and Chief Financial Officer of Mississippi Power Company
and certain other executive officers of Mississippi Power Company who served
during 2013.




G. Edison Holland, Jr.
President and Chief Executive Officer
$665,176
Edward Day, VI*
President and Chief Executive Officer
$418,454
Moses Feagin
Vice President, Treasurer and Chief Financial Officer
$252,668
Thomas O. Anderson**
Vice President
$199,906
John W. Atherton
Vice President
$258,975
Jeff G. Franklin
Vice President
$256,531



* Retired May 20, 2013
** Retired May 31, 2013






